295 F.2d 888
Howard B. STICKNEY, Appellant,v.O. B. ELLIS, Director, Texas Department of Correction, Appellee.
No. 19310.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1961.

Brooks Holman and Bob Looney, Austin, and Kenyon Houchins, Houston, for appellant.
Samuel H. Robertson, Jr., Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, and HUTCHESON and RIVES, Circuit Judges.
PER CURIAM.


1
The certificate of probable cause is granted.  It appears that the same ground upon which the appellant sought habeas corpus before the United States District Court is a ground of a ruling now pending for review before the Court of Criminal Appeals of Texas.  It is obvious, therefore, that the appellant had not exhausted his remedies available in the courts of the State of Texas, as required by Title 28 United States Code, 2254, and that the United States District Court properly denied the application.  Its judgment is


2
Affirmed.